Title: To James Madison from Aaron Burr, 12 December 1803
From: Burr, Aaron
To: Madison, James



12 Dec: 1803
Mr. Burr’s respectful compliments—thanks Mr Madison for his communications on the authentication and transmission of propositions for amends. of the Constitution. Mr B. infers that the copies will be certified from the office of Secretary of State.
He requests to be informed whether the U. S. have a consul at St. Jago of Cuba & of his name & address. Mr B. wishes to make a small remittance to a worthy & much distressed french refugee at that place. Can Mr M. advise how it may be done?
 

   
   RC (DNA: RG 59, ML). Unsigned.



   
   JM to Burr, 11 Dec. 1803.



   
   A State Department memorandum dated 13 Dec. 1803 notes that the department “Put into the Post Office the Presidents Letters of this date with certified copies of the Amendment of the Constitution in relation to the election of the President and Vice President, addressed respectively” to the governors of Georgia at Louisville, South Carolina at Columbia, North Carolina at Raleigh, Pennsylvania at Lancaster, Ohio at Chillicothe, Virginia at Richmond, New Jersey at Trenton, Rhode Island at Providence, and New Hampshire at Concord, adding: “That to the Governor of Kentucky was this day forwarded by express.” On 14 Dec. “other letters with similar enclosures were put into the Post office” for the governors of Massachusetts at Boston, Connecticut at Lebanon, Maryland at Annapolis, Delaware at Dover, New York at Albany, Vermont at Bennington, and Tennessee at Knoxville. “Duplicates of those for Ohio, Tennessee & Georgia were sent on the 21st. of December 1803” (DNA: RG 59, DL, vol. 14).




   
   The U.S. consul at Santiago de Cuba was Josiah Blakeley. The person to whom Burr wished to send a remittance was probably either French merchant Louis Sansay or Sansay’s wife, Leonora, with whom Burr had had an affair (Kline, Papers of BurrMary-Jo Kline, ed., Political Correspondence and Public Papers of Aaron Burr (2 vols.; Princeton, N.J., 1983)., 2:703 n. 3).


